Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 was filed after the filing date of the instant application on 05/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Preliminary Amendment
Applicant’s preliminary amendment which was filed on 06/16/2020 has been entered.  Claims 1-13 have been canceled.  New claims 14-28 have been added.  Claims 14-20 are still pending in this application, with claims 14, 21 and 25 being independent.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows:

CLAIMS
Claim 15, line 1,”A system” has been changed to -The system-.

Claim 16, line 1,”A system” has been changed to -The system-.

Claim 17, line 1,”A system” has been changed to -The system-.

Claim 18, line 1,”A system” has been changed to -The system-.

Claim 19, line 1,”A system” has been changed to -The system-.

Claim 20, line 1,”A system” has been changed to -The system-.


Claim 22, line 1, “A method” has been changed to –The method-.

Claim 23, line 1, “A method” has been changed to –The method-.

Claim 24, line 1, “A method” has been changed to –The method-.

Allowable Subject Matter
This communication is in response to amendment filed on 06/16/2020.
Claims 14-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 15-20 are dependent on claim 14.
Claims 22-24 are dependent on claim 21, and
Claims 26-28 are dependent on claim 25.

Regarding claims 14, 21, and 25, the prior art of record either individually or in combination does not disclose or fairly suggest a system, a method, and a computer program product comprising a non-transitory computer-readable storage medium for evaluating speech that allows for skipping a word when reading a text with the claimed detailed limitations such as the use of “receiving the text, refining the received text by removing non-lexical punctuation and additional non-spoken content from the received text to form a base text having a plurality of base text-units”, the use of “defining one path traversing the plurality of base text units, wherein the one path traverses at least one of the plurality of base text-units sequentially”, the use of “receiving an utterance starting and ending at any arbitrary point within the received text, processing the utterance to generate an interpretation text having a plurality of interpretation text-units”, the use of “mapping the plurality of interpretation text-units to the plurality of base text-units, assigning a score to the one path based on a mapped quality”, the use of “identifying a traversed path from the one path, which traversed path correctly identifies the received utterance and includes any skipped words or incorrectly pronounced words” and the use of “calculating the assigned score associated with the traversed path to evaluate the speech” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
02/13/2021